ITEMID: 001-4915
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: SCHOBER v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The first applicant is a Slovakian national, born in 1973. The second applicant is an Austrian national, born in 1963. The first applicant is currently resident in Slovakia. The second applicant is currently resident in Germany.
s, may be summarised as follows.
In September 1993 the applicants married in Vienna, where they had established their common residence.
On 30 December 1993 the applicants were arrested and subsequently remanded in custody on suspicion of attempted blackmail and arson.
On 18 March 1994 the Vienna Regional Criminal Court (Landesgericht für Strafsachen) convicted the applicants of attempted aggravated blackmail and arson. It found that they had in November and December 1993 threatened a food store company with poisoning its goods and setting fire to or causing explosions in its shops unless the company paid them Austrian shillings (ATS) 3 or 3,5 million, respectively. Further, they had actually set fire to a number of the company's shops causing damage amounting to ATS 10 millions. The court sentenced the first applicant to fifteen months' imprisonment, of which ten months were suspended on probation, and the second applicant to three years' imprisonment of which two years were suspended on probation. In meting out the sentence the court considered that the second applicant was the main instigator of the crime, while the first applicant had only assisted him in a minor role in carrying out his plan.
On 13 June 1994 the Vienna Court of Appeal (Oberlandesgericht), upon the Public Prosecutor's appeal, increased the first applicant's sentence to three years' imprisonment and the second applicant's sentence to six years' imprisonment. It also ordered that the sentences were not to be suspended on probation.
On 24 February 1995 the Vienna Federal Police Authority (Bundespolizeidirektion), relying on section 18 §§ 1 and 2 (1) of the 1992 Aliens Act (Fremdengesetz), according to which a residence ban may be issued against an alien who has been sentenced to more than three months' imprisonment by a final judgment of a domestic court, issued a residence ban of unlimited duration against the first applicant. It noted that she had come to Austria in 1993 and that proceedings relating to her request for a residence permit were still pending. The authority acknowledged that the applicant had, despite the short duration of her stay in Austria, established close links to the country on account of her marriage with an Austrian national. However, having regard to the seriousness of the offences of which she had been convicted, her interest in staying in Austria was outweighed by the public interest in the prevention of crime.
On 2 August 1995 the Vienna Security Authority (Sicherheitsdirektion) dismissed the first applicant's appeal. It confirmed that the residence ban constituted an interference with the first applicant's private and family life, which was necessary for the prevention of crime and for the protection of the rights and freedoms of others. It had particular regard to the seriousness of the offences committed by the first applicant arguing that there was an evident public interest in preventing such crimes, which outweighed the serious consequences for the applicant's private and family life.
On 11 October 1995 the Constitutional Court (Verfassungsgerichtshof) refused to deal with the first applicant's complaint and referred the case to the Administrative Court (Verwaltungsgerichtshof).
On 22 December 1995 the first applicant was conditionally released from prison and immediately re-detained with a view to her expulsion. She was deported to Slovakia a week later.
On 8 February 1996 the Administrative Court dismissed the first applicant's complaint finding that the authorities had correctly weighed the different interests involved (served on 15 May 1996).
